DETAILED ACTION

A response was received on 08 December 2022.  By this response, Claims 1, 2, 4, 11-13, 17, and 20 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Response to Arguments

Applicant's arguments (see pages 12-14 of the present response) do not clearly comply with 37 CFR 1.111(c) because they do not show how the amendments avoid the references cited or objections made.  Applicant’s arguments regarding the prior rejection under 35 U.S.C. 103 appear to be directed only to the claims as previously presented.  However, in light of the amendments to the claims, the rejection under 35 U.S.C. 103 is withdrawn for the reasons detailed below.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is withdrawn in light of the amendments to the claims.



Claim Objections

The objection to Claims 13 and 20 for informalities is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-19 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is withdrawn in light of the amendments to the claims.  The rejection of Claims 1-20 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “verifying a proof of work function as a hash of a device identifier and nonce” in lines 10-11.  It is not clear what would need to occur to verify the proof of work function as the hash.  It appears that this may be intended to recite verifying the proof of work function, wherein the proof of work function is a hash of a device identifier and nonce.  The claim further recites “a response time verification that verifies the one-time activation token was received” in lines 19-20.  This is grammatically unclear and appears to be missing language such as “that” or “whether’ after the word “verifies”.  The claim additionally recites “an allowed time frame” in line 24.  It is not clear whether this is intended to refer to the same time frame as recited in line 20 or to a distinct time frame.  The claim also recites “within respect to the timestamp” in line 24.  This is grammatically unclear and not in clear idiomatic English especially with respect to the phrase “within respect to”.  The claim further recites a step of granting access responsive to verifying the one-time activation token and a step of denying access responsive to not verifying the one-time token in lines 26-29.  Although the claim recites a prior step indicating when the one-time token would be verified, the claim does not recite a prior step indicating when the one-time token would not be verified, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claim 5 recites “a proof of work function” in line 2.  It is not clear whether this is intended to refer to the same proof of work function as in Claim 1 or to a distinct function.
Claim 6 recites “a proof of work function” in lines 1-2.  It is not clear whether this is intended to refer to the same proof of work function as in Claims 1 and/or 5 or to a distinct function.
Claim 11 recites “verifying a proof of work function as a hash of a device identifier and nonce” in lines 13-14.  It is not clear what would need to occur to verify the proof of work function as the hash.  It appears that this may be intended to recite verifying the proof of work function, wherein the proof of work function is a hash of a device identifier and nonce.  The claim further recites “a response time verification that verifies the one-time activation token was received” in lines 23-24.  This is grammatically unclear and appears to be missing language such as “that” or “whether’ after the word “verifies”.  The claim additionally recites “an allowed time frame” in line 28.  It is not clear whether this is intended to refer to the same time frame as recited in line 24 or to a distinct time frame.  The claim also recites “within respect to the timestamp” in line 28.  This is grammatically unclear and not in clear idiomatic English especially with respect to the phrase “within respect to”.  The claim further recites a step of granting access responsive to verifying the one-time activation token and a step of denying access responsive to not verifying the one-time token in lines 30-33.  Although the claim recites a prior step indicating when the one-time token would be verified, the claim does not recite a prior step indicating when the one-time token would not be verified, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claim 14 recites “the shared registration key” in lines 1-2.  It is not clear whether this is intended to refer to the device shared registration key or the server shared registration key.
Claim 15 recites “a proof of work function” in line 2.  It is not clear whether this is intended to refer to the same proof of work function as in Claim 11 or to a distinct function.
Claim 16 recites “a proof of work function” in line 2.  It is not clear whether this is intended to refer to the same proof of work function as in Claims 11 and/or 15 or to a distinct function.
Claim 20 recites “verifying a proof of work function as a hash of a device identifier and nonce” in lines 12-13.  It is not clear what would need to occur to verify the proof of work function as the hash.  It appears that this may be intended to recite verifying the proof of work function, wherein the proof of work function is a hash of a device identifier and nonce.  The claim further recites “a response time verification that verifies the one-time activation token was received” in lines 22-23.  This is grammatically unclear and appears to be missing language such as “that” or “whether’ after the word “verifies”.  The claim additionally recites “an allowed time frame” in line 27.  It is not clear whether this is intended to refer to the same time frame as recited in line 23 or to a distinct time frame.  The claim also recites “within respect to the timestamp” in line 27.  This is grammatically unclear and not in clear idiomatic English especially with respect to the phrase “within respect to”.  The claim further recites a step of granting access responsive to verifying the one-time activation token and a step of denying access responsive to not verifying the one-time token in lines 29-32.  Although the claim recites a prior step indicating when the one-time token would be verified, the claim does not recite a prior step indicating when the one-time token would not be verified, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites that “the server calculates and verifies a proof of work function utilizing the nonce and device identifier”.  However, Claim 1, from which Claim 6 depends, already recites “calculating and verifying a proof of work function as a hash of a device identifier and nonce” performed as part of the server generating the shared registration key.  It appears that Claim 6 only recites steps in a broader form than what is already required by the independent claim, and therefore does not further limit the subject matter of the claim upon which it depends.
Similarly, Claim 16 recites that “the server calculates and verifies a proof of work function utilizing the nonce and device identifier”.  However, Claim 11, from which Claim 16 depends, already recites “calculating and verifying a proof of work function as a hash of a device identifier and nonce” performed as part of the server generating the shared registration key.  It appears that Claim 16 only recites steps in a broader form than what is already required by the independent claim, and therefore does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and (d) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, Heller and Vachon, generally discloses methods and servers that receive a request for device authentication including a device registration token; generating a shared registration key using the token and verifying the token by comparing it to a function of the shared key; producing an activation token and sending the activation token to the device and authenticating the device for access, and granting access if the token is verifying and denying access if the token is not verified.  The cited art also generally discloses using a one-time activation token and a timestamp.  Additional art cited below generally discloses hashing a nonce and device identifier to generate a key; however, none of the cited art, alone or in combination, clearly teaches or suggests a proof of work function that is a hash of a device identifier and nonce in combination with the other claimed limitations.  Therefore, the claims include allowable subject matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Preiss et al, US Patent 8898453, discloses an authentication server and method that use a digest of a nonce and device identifier.
Cousins et al, US Patent 9146881, discloses a device that uses an HMAC of a device ID and salt to generate a key.
Jeon et al, US Patent Application Publication 2018/0309580, discloses a device that performs a hash on a device identifier and salt to generate an authentication key.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492